 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES,                                      Case No. 1:19-mc-00050-LJO-SAB
                                                         New Case No. 1:19-mc-00050-LJO-EPG
12                  Plaintiff,
                                                         ORDER OF RECUSAL
13           v.

14   RONALD JOHN SALADO, et al.,

15                  Defendants.

16

17          It appears to the undersigned, the magistrate judge to whom this case is presently

18 assigned, that disqualification pursuant to 28 U.S.C. § 455 is appropriate in this matter.

19          IT IS THEREFORE ORDERED:

20          1.     That the undersigned recuses himself as the magistrate judge to whom this case is

21                 assigned;

22          2.     This case shall be reassigned to the docket of United States Magistrate Judge

23                 Erica P. Grosjean by the Clerk’s Office;

24          3.     The new case number shall be:

25                         1: 19-mc-00050-LJO-EPG

26                 and all future pleadings and/or correspondence must be so numbered. The parties

27                 are advised that use of an incorrect case number, including initials, may result in a

28 ///


                                                     1
 1              delay of documents being processed and copies thereof being correctly distributed

 2              and received by the appropriate judicial officer.

 3
     IT IS SO ORDERED.
 4

 5 Dated:   September 11, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
